Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145237 & (55)(59)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145237
                                                                     COA: 301765
                                                                     Kent CC: 10-005943-FH
  JOHN M. MUSSER,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the February 21, 2012 judgment of the Court of Appeals is
  considered, and it is GRANTED, limited to the issues: (1) whether statements in a
  recording of a police interview of a criminal defendant that vouch for the credibility of a
  witness, which would be inadmissible if stated by a trial witness, must be redacted from
  the recording before the jury views it; or (2) if the jury is allowed to see such a recording
  without redacting the vouching statements, what circumstances must be present and what,
  if any, protective measures must be in place.

          The Prosecuting Attorneys Association of Michigan, the Criminal Defense
  Attorneys of Michigan, and the Criminal Law Section of the State Bar of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 26, 2012                  _________________________________________
         s0919                                                                  Clerk